Citation Nr: 1112137	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  03-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include bullous emphysema, status post lobectomy.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL), to include as due to exposure to herbicides.

4.  Evaluation of bilateral hearing loss disability, currently rated noncompensable. 

5.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to February 1957.

These matters initially came before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2003, the RO denied entitlement to service connection for bullous emphysema, status post lobectomy.   In March 2004, the Veteran testified with regard to this issue during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

The Board remanded this claim in March 2005 and denied it in October 2006.  In April 2008, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the October 2006 Board decision.  In an April 2008 Order, the Court granted the Joint Motion.

In February 2008, the RO denied entitlement to service connection for tinnitus and granted service connection for bilateral hearing loss disability and assigned a noncompensable rating.  The Veteran appealed both the denial of service connection for tinnitus and the rating assigned for bilateral hearing loss disability.

In November 2009, the Board denied entitlement to service connection for non-Hodgkin's lymphoma (NHL).

In August 2010, the Board remanded each of the above claims for a Travel Board hearing.  In November 2010, the Veteran, through his attorney, withdrew his Travel Board hearing request.


FINDINGS OF FACT

1.  A respiratory disability did not manifest in service or for many years thereafter, and there is no relationship between a current respiratory disorder and service, including exposure to herbicides or toxic chemicals.

2.  Tinnitus did not manifest in service or for many years thereafter, and there is no relationship between current tinnitus and service or service-connected bilateral hearing loss disability.

3.  There is no competent evidence of NHL during the appeal period or at any time.

4.  On VA audiological testing in May 2007, the Veteran's hearing acuity was level II in the right ear and level IV in the left ear.

5.  On VA audiological testing in October 2008, the Veteran's hearing acuity was level I in each ear.

6.  The Veteran's noncompensable bilateral hearing loss disability does not render him unemployable.

CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1103, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2010).
2.  Tinnitus was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by, service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  NHL was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria for a compensable rating for bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

5.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the claim for a higher rating for bilateral hearing loss disability arose from the Veteran's disagreement with the noncompensable rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

With regard to the claim for service connection for a respiratory disorder, in December 2004 and August 2005 post rating letters, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for a respiratory disability.  In a December 2006 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for tinnitus.  In an October 2008 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for a TDIU.  In an October 2009 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for NHL.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, these letters complied with this requirement.

The Veteran has substantiated his status as a Veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the December 2006, October 2008, and October 2009 letters.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in February 2010 statements of the case and supplemental statements of the case with regard to each claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records (STRs) were likely destroyed by fire.  In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992). Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).  In addition, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The parties to the Joint Motion found that VA's actions did not comply with these requirements, and also that the Board failed to explain what alternative records the RO attempted to acquire.  For the following reasons, the Board finds that the deficiencies identified in the Joint Motion have been remedied.

In a June 2008 letter, the RO explained that it was unable to obtain the Veteran's STRs and service personnel records, explained the steps that VA took to attempt to retrieve these records, described previous efforts to request that the Veteran provide any records in his possession, explained that if the records were not located or provided by the Veteran his claim could be decided based on the evidence of record, and that the Veteran was ultimately responsible for providing the evidence requested.  In addition, the RO made a March 2007 s request to the NPRC, identifying the Veteran's unit as BTRY C 17th F.A. Bn, and asking that the NPRC furnish medical/dental records and SGOs, and that, if no medical/dental records were available, the NPRC  search sick/morning reports for the Veteran's unit.  The NPRC indicated that there were no STRs or SGOs, but that copies of all applicable sick and/or morning reports were mailed  The RO also made a May 2009 formal finding on the unavailability of STRs, listing its efforts to obtain these records, including the request to the NPRC, letter to the Veteran, request to the NPRC based on the Veteran's response, and the NPRC's response indicating that it was unable to reconstruct the records due to fire.  The RO thus complied with Dixon and 38 C.F.R. § 3.159(e), including the requirement to search for alternate or collateral sources, i.e., sick and/or morning reports.

In any event, the Board's decision denying the claims for service connection for a respiratory disability, tinnitus, and NHL does not rest on the absence of proof of exposure to herbicides, toxic chemicals, or noise, which are the primary bases for the Veteran's claims.  Rather, the decisions below reflect that, even accepting that such exposure occurred, the weight of the evidence reflects that a current respiratory disability and tinnitus are not related to such in-service exposure and that there is no evidence of NHL.  Consequently, any error in this regard would not prejudice the Veteran.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action "is essential for a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).   

The RO did obtain the February 1957 separation examination report and all identified post-service VA and private treatment records.

The Veteran was also afforded VA examinations as to the etiology of his respiratory disability and tinnitus and the severity of his bilateral hearing loss disability.  These examinations were adequate for the reasons explained below.  The Veteran was not provided an examination with regard to his NHL.  However, VA is only required to provide such an examination when there is competent evidence of a current disability or persistent or recurrent symptoms of such a disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For the reasons explained below, there is no competent evidence of NHL or persistent or recurrent symptoms thereof, even considering the lay statements in this regard.  Finally, there was no examination as to whether the Veteran's sole service connected disability, his noncompensable bilateral hearing loss, caused unemployability.  However, as explained below, the evidence did not warrant such examination because there was no indication that this disability may have prevented the Veteran from engaging in substantially gainful employment.

The Board also notes that the RO substantially complied with the Board's March 2005 remand instructions.  The Board instructed that the Veteran be afforded a VA pulmonary examination which took account of the relevant medical issues in the case and, as explained below, that examination took place in May 2006.  In addition, the Board instructed the RO to obtain all information available on the units with which the Veteran served to the lowest possible common denominator.  The RO's March 2007 request to the NPRC complied with these instructions because it identified the Veteran's unit as BTRY C 17th F.A. and asking for sick/morning reports in the absence of STRs.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than "strict compliance" is required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection for a respiratory disability, tinnitus, NHL, for a compensable rating for bilateral hearing loss disability, and for a TDIU are thus ready to be considered on the merits.

Analysis

Service Connection Claims

General Principles

As an initial matter, the Board notes that there is no claim that any of the disabilities for which service connection is claimed were combat related.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, under 38 C.F.R.  3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such includes the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Respiratory Disability

As noted, the Veteran's STRs are missing and presumed destroyed.  The February 1957 separation examination report indicates that the Veteran's lungs were normal.  The Veteran does not claim, however, that he had a chronic respiratory disease in service.  Moreover, as he conceded during the March 2004 RO hearing and May 2006 VA examination, he was first treated for a lung abnormality in 1997, many years after service.  The evidence including the Veteran's testimony reflects that he was diagnosed with chronic obstructive lung disease or chronic obstructive pulmonary disease (COPD) in September 1997.  At that time, he reported post-service occupational exposure to solvents, that he had stopped smoking in 1974, and that he had a several year history of shortness of breath.  He indicated that he had undergone a cardiac catheterization in February 1996 and was told that he had only a 10 percent occlusion.  He was initially diagnosed with obstructive lung disease and lingular pneumonia.  In October 1997, the veteran underwent a resection of a bullous lesion, left lower lobe.   In the pre-operative history and physical, he reported shortness of breath as early as 1969 and treatment with bronchodilators, and a one- month history of increasing shortness of breath. Private medical records show on-going treatment for lung disease.

The evidence thus reflects that there was neither a chronic respiratory disease in service nor continuity of respiratory symptomatology.  The Veteran does not claim service connection on either of those bases.  Rather, he has claimed both that a current respiratory disability is the result of use of tobacco during service, such use having been encouraged by the military authorities, and that he was exposed to diesel oil and other toxins (such as benzene, toluene, and other chemicals to clean weapons), which caused a current respiratory disability.

As to his claim that he has a current respiratory disability due to tobacco use, this theory of entitlement must be rejected as a matter of law.  Specifically, for claims received by VA after June 9, 1998, the applicable statute and regulation provide that a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  In this case, the veteran filed the current claim in September 2002.  As he filed his claim for benefits after the effective date of the new law, the Veteran's claim on this basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

However, the rejection of this theory does not preclude establishing service connection for a respiratory disability on another basis.  38 U.S.C.A. § 1103(b); 3.300(b).  The Veteran has also argued that he was exposed to diesel oil and other toxins (such as benzene, toluene, and other chemicals to clean weapons), which caused his current respiratory disability.  In support, he submitted multiple statements regarding his claimed exposure, citations to various research studies and reports, particularly about dioxin and herbicide use in Vietnam, and numerous web site links to articles on a variety of toxins, including fuel oils, hydrocarbons, carbon tetrachloride, benzene, and others.  There are two medical opinions on this question.  In an August 2005 letter, a VA physician's assistant noted the Veteran's current respiratory disabilities and his extensive exposure to benzene, diesel fumes, varsol, and dust for 16 months while stationed in Korea, as well as his significant decline in respiratory status since 1997.  He concluded, "His exposure to these materials without the benefit of protection is strongly suspicious for his deteriorating breathing condition."

The other opinion is that of the physician who performed the May 2006 VA examination.  The physician reviewed the claims file and examined the Veteran.

During the examination, the Veteran related that he was exposed to varsol and benzene from recurrent cleaning of equipment, and that he was exposed to Agent Orange and diesel fuel along the side of the roads during his service in Korea.  The physician noted that a review of the claims file did not show "any particular injury that could be directly attributed to any chemicals in the service."  The physician reviewed the Veteran's medical history (subjective complaints), noted January 2006 pulmonary function test results, December 2005 chest X-rays consistent with COPD, and a July 205 CT scan showing advanced bullous emphysema.  The physician related that the claims file referenced a statement about the Veteran working on a mustard gas dump but that the record did not show a clear indication of exposure to mustard gas.

At the time of the examination, the Veteran reported that he had become short of breath in 1995 and underwent a left lower lobe resection in 1997, which the examiner stressed was 40 years after service.  After a physical examination, the diagnosis was "advanced chronic obstructive pulmonary disease or more likely bullous emphysema that is usually related to smoking in particular."

With respect to the claim of chemical exposure, the physician stated that he was unaware of direct lung damage that was recorded or consistent with those conditions.  He cited a medical article addressing the plight of gun factory workers who smoked and the only condition that was consistent with these workers was an increase in asthma.  With respect to exposure to diesel fuel, the examiner noted a medical article about a man immersed in gasoline who developed atelectasis but no obvious bronchitis or pneumonia.  The VA physician acknowledged that a greater exposure to diesel fuel in a single incident may be hard to extrapolate to chronic exposure but concluded that the veteran's lung condition was most likely caused by smoking, which started in service.  The physician did not see any clear evidence of any condition that would be directly related to either diesel fuel or the chemicals such as benzene.  He related that chemical bronchitis could occur in someone who was recurrently exposed to fumes, but that the Veteran did not give a history suggestive of that condition.

Given that the physician who conducted the May 2006 VA examination explained the reasons for his conclusion based on an accurate and detailed characterization of the evidence of record as well as relevant medical literature, his opinion is entitled to significant probative weight.  The opinion of the VA physician's assistant is entitled to less probative weight, as he simply cited the Veteran's current disabilities and in-service exposure and concluded, without explanation, that the circumstances were strongly suspicious for a relationship between the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining and whether that person is sufficiently informed).  Similarly, the probative value of general lay statement including those of the Veteran, even assuming their credibility and competence, and medical literature showing a relationship between chemical exposure and respiratory disease generally are of less probative weight than the specific and reasoned opinion of the physician who performed the May 2006 VA examination.

The Veteran's attorney in her April 2010 response to the SSOC requested a new examination because the May 2006 VA examiner did not specifically address whether a respiratory disability was related to toluene, to which the Veteran claimed he was exposed.  However, as noted above, the VA examiner addressed the Veteran's exposure to chemicals such as benzene, and there is no requirement that a physician address each chemical to which a Veteran claims to have been exposed during service rather than exposure to the general types of chemicals to which a Veteran claims to have been exposed.

In sum, entitlement to service connection for a respiratory disability as a result of tobacco use is precluded as a matter of law, and the weight of the evidence is against the claim that exposure to herbicides or toxic chemicals caused a current respiratory disability.
Tinnitus

The February 1957 separation examination report indicated that the ears were normal on examination, but also noted that the Veteran experienced ear trouble in Korea and had a low grade ear infection.  Audiometric examination indicated normal hearing.

Dr. Mauldin's May 2002 treatment note indicates that, with regard to the ears, the Veteran denied tinnitus.

In a December 2006 statement in support of claim, the Veteran indicated that he had an ear disorder when he was in Korea, that he went on sick call, and that by the time he returned to the United States and was examined, it had gone away.  He wrote, "But over the years like 10 years or longer when I had a hearing test they said I had bad hearing, now I have ringing in my ears."  The Veteran also noted in-service noise exposure from artillery when in Korea.

On the May 2007 VA audiology examination, the Veteran complained of hearing loss and tinnitus, and reported noise exposure from artillery during service.  As to the tinnitus, he reported the presence of occasional bilateral head noise for the previous ten years, which he described as a low pitched buzzing sound that occurred about 1-2 times per week and lasted for 2-3 minutes each time.  Based on her examination and the Veteran's reported history, and without having reviewing the claims file, the audiologist who conducted the VA examination concluded that it was not likely ("less likely than not") that the Veteran's reported head noise was tinnitus related to military acoustic trauma while assigned to a field artillery unit.  In support of this conclusion, she explained that the rare episodes of head noise described by the Veteran were consistent with normal auditory function and not consistent with tinnitus with an etiology of noise exposure.  She noted that rare, short duration noise in the ears is not as persistent as the type of tinnitus associated with permanent damage due to noise exposure.  The same audiologist prepared a January 2008 addendum, in which she indicated that reviewed the claims file, which confirmed the Veteran's in-service noise exposure, and that the claims file contained no audiometric examinations.  In the absence of additional relevant data, she adhered to her initial opinion.

A February 2008 VA treatment note indicated that the Veteran indicated that he had frequent bilateral tinnitus that had increased in severity since the May 2007 VA examination.  

On an October 2008 VA audiological examination, a different audiologist again did not have the claims file available for review, but prepared a November 2008 addendum after reviewing the claims file.  In the addendum, she noted the prior VA examiner's conclusion that the Veteran's tinnitus was unrelated to in-service noise exposure, and also that the audiometric testing on the separation examination showed normal hearing, along with the notations of ear trouble in Korea and low grade ear infection.  The VA audiologist also noted that it appeared that each time the Veteran's claim for service connection for tinnitus was denied, his subjective report at the next appointment changed to indicate that the tinnitus occurred more often and lasted longer.  The audiologist concluded that, given the lack of hearing loss at separation, "it would only be speculation to say the current tinnitus is related to noise-induced hearing loss during active duty," and that the claimed tinnitus was not likely related to military noise exposure and more likely due to some other etiology.

The above evidence reflects that, while the Veteran had a low grade ear infection and ear trouble in service, he did not have tinnitus in service.  The Veteran's own statements indicate that he did not experience tinnitus until many years after service.  While the Veteran's attorney argued in her April 2010 response to the SSOC that the Veteran's tinnitus began during service and continued since that time, this assertion is contradicted by the Veteran's own statements recounted above.  Thus, there is no evidence of a chronic disease in service or continuity of symptomatology.

The only remaining issue is whether the Veteran's current tinnitus is related to service or his service-connected hearing loss disability.  The opinions of the VA audiologists who conducted the May 2007 and October 2008 VA examinations reflects that the tinnitus is not related to service or the service-connected hearing loss disability, and these examinations are adequate and the opinions entitled to substantial probative weight.  The May 2007 VA examiner gave a detailed explanation of the reasons for her conclusion based on the nature of the tinnitus observed in examination.  This opinion is thus entitled to substantial probative weight.  While the May 2007 VA examiner stated inaccurately, after reviewing the claims file that there were no audiometric findings, this error did not affect her conclusion, as the audiometric test results were within normal limits and would not have conflicted with her conclusion that the tinnitus was not related to service.  Thus, the May 2007 VA examiner's conclusion was not based on an inaccurate premise.  Cf. Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Moreover, the October 2008 VA examiner did correctly note that the audiometric test scores at separation were within normal limits, and concluded based on this and the other evidence, including the changing statements of the Veteran regarding the frequency and severity of his tinnitus that it would be "it would only be speculation to say the current tinnitus is related to noise-induced hearing loss during active duty," and that the claimed tinnitus was not likely related to military noise exposure and more likely due to some other etiology.  In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court established a standard for determining when the Board can rely on an examiner's conclusion that it would be speculative to offer an opinion as to etiology.  Here, however, the examiner's conclusion was that it would be speculative to give a positive etiological opinion because of the lack of hearing loss during service and the nature of the tinnitus.  Thus, she did not indicate she could not offer any opinion without resort to speculation, and Jones is inapplicable.  As she explained the reasons for her conclusions based on an accurate characterization of the evidence of record, the October 2008 VA examiner's opinion is also entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The fact that the May 2007 VA examiners explained the reasons for their conclusions also rendered their examination reports with addenda adequate.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  There are no contrary medical opinions in the record.  Moreover, to the extent that the Veteran generally asserts that his tinnitus is related to in-service noise exposure, as in the June 2008 substantive appeal (VA Form 9), the specific and reasoned conclusions of the trained health care professionals are of greater probative weight than the Veteran's lay assertions, even assuming their credibility and competence.

The weight of the evidence is thus against the claim for entitlement to service connection for tinnitus.

NHL

In his February 2005 claim and elsewhere, the Veteran contends that he has NHL as a result of exposure to herbicides and an array of toxic military-issued repellants.  The Veteran goes into great detail with regard to this exposure, including citation to lay statements including those of a member of a chemical company assigned to deploy herbicides in Korea.  Veterans exposed to Agent Orange are entitled to service connection on a direct basis for the diseases listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  NHL is one of the listed diseases.  38 U.S.C.A. § 1116(1)(2)(A); 38 C.F.R. § 3.309(e).  While veterans who served in Vietnam are presumed to have been exposed to Agent Orange, a veteran who served in Korea would have to show that he served in a particular location at a particular time in order to show that he was exposed to Agent Orange.  A veteran could also show that he had NHL as a result of exposure to other toxic substances during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (2010) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

The Board need not decide, however, whether the Veteran was exposed to Agent Orange or toxic chemicals in connection with this claim, however, because whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran's claim must be denied because there is no evidence that he has had NHL since he filed his February 2005 claim for service connection for this disability, or that he has had this disability at any time.

None of the private or VA treatment records submitted or dated during the appeal period contains a diagnosis of NHL.  Moreover, prior to the appeal period, Dr. Mauldin's May 2002 annual examination report indicates that the Veteran denied major problems and did not list NHL in the impression section of the report, which noted six other conditions.  In addition, multiple VA assessments made as part of general physical examinations during the appeal period did not mention NHL even though these assessments listed numerous other medical conditions.  For example, a May 2008 VA treatment note contained a list of conditions in the patient history section (HPH), which included 10 disorders including emphysema, left lower lobectomy 1997, pneumonia, bronchitis, and hearing loss, but not NHL.  The same treatment note contained an assessment with six disorders, none of the NHL.  Similarly, a July 2008 VA treatment note contains an assessment with seven disorders, none of them NHL.  Moreover, none of the VA examinations during the appeal period note NHL.

In considering the question of whether there is a current disability for purposes of a claim for service connection, as well as whether there is competent evidence to warrant an examination under 38 U.S.C.A. § 5103A(d), the Board must consider lay testimony, which can be competent as to some matters of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Significantly, however, neither the Veteran's February 2005 claim, his attorney's January 2009 letter requesting information as to the status of this claim, his attorney's November 2009 letter with attached article regarding an association between benzene exposure and NHL, the June 2009 notice of disagreement or April 2010 substantive appeal, or any other statements, either report a contemporaneous diagnosis or describe symptoms at the time that support a later diagnosis by a  medical professional.  These statements all discuss in detail the Veteran's claimed exposure to herbicides and toxic chemicals and, as such, do not constitute competent evidence that he has NHL.  The article similarly addresses only the general question of a relationship between benzene exposure and NHL and not whether this specific Veteran has been diagnosed with NHL.  Finally in this regard, to the extent that the Veteran or his attorney assert that he has NHL in the absence of a medical diagnosis of this disease, the Court has specifically stated that a layperson is not competent to identify a form of cancer, and NHL is a form of cancer.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Bonner v. Nicholson, 19 Vet. App. 188, 194-195 (rejecting argument that assertion of "cancer" in DIC claim necessarily included NHL as potential cause of death, but implicitly accepting that NHL is a form of cancer).

In sum, there is no competent evidence that the Veteran has had NHL.  Thus, he has failed to establish an essential element of his claim for service connection for this disability.
Increased Rating Claims

Bilateral Hearing Loss Disability

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform noncompensable rating.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85. 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case.  See 38 C.F.R. § 4.86.

On the May 2007 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
40
45
55		
55
49
Left ear
40
50
65
70
56

Speech audiometry revealed speech recognition ability of 84 percent in the  right ear and 78 percent in the left ear.  The VA examiner indicated that the Veteran reported that his situations of greatest difficulty were in hearing and understanding speech over television and at council meetings.  

Using Table VI, the Veteran's May 2007 examination results revealed level II in the right ear and level IV in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

A February 2008 VA audiology treatment note indicated that current pure tone threshold results revealed a mild gradually sloping to moderately severe sensorineural hearing loss bilaterally, such results being consistent with the May 2007 VA audiological examination.  It was also noted that the Veteran could be expected to have difficulty understanding conversational speech, especially when in the presence of background noise.

On the October 2008 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
40
45
55
60
50
Left ear
40
50
65
65
55

Speech audiometry revealed speech recognition ability of 100 percent in each ear.

Using Table VI, the Veteran's October 2008 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the three audiological examination reports in the claims file reflects that the appropriate rating for the bilateral hearing loss is a noncompensable one throughout the appeal period.  The Veteran simply did not meet the criteria for a higher rating during any discrete period involved in this appeal.

In his June 2008 substantive appeal (VA Form 9), the Veteran indicated that he did not complete a speech discrimination test in February 2008, the reason being the difference in the pure tone threshold between that and the previous test, which, according to the Veteran, indicated that the right ear got better and the left ear got worse.  The Veteran wrote that he could only believe that the difference in machine or machine operator is is a factor in the outcome of the hearing tests, and he requested that reasonable doubt be resolved in his favor and that a higher rating be granted as a result.  However, the February 2008 VA audiology treatment note indicated that the Veteran's pure tone thresholds were consistent with those obtained on the May 2007 VA examination and his speech recognition scores were excellent in both ears.  The Board finds that the February 2008 notes of the VA audiologist are of greater weight than the Veteran's recollections in indicating the results of February 2008 audiometric testing.  As the audiologist indicated that the test results were similar to those in May 2007, but did not report the actual test scores, the Board finds that neither the Veteran's contentions in his substantive appeal nor the February 2008 VA treatment note warrant a different result with regard to the claim for a higher rating for bilateral hearing loss disability.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The May 2007 VA examination report and February 2008 VA treatment note included a description of the functional effects of the Veteran's hearing loss but the October 2008 report did not.  In Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."  In light of this language, while the absence of such a description may have rendered the October 2008 VA examination report flawed, this flaw is not relevant to the rating of the Veteran's bilateral hearing loss disability.  That rating is determined by a  mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The remaining question is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The noncompensable schedular rating appears to contemplate the Veteran's disability picture.  The functional effects described in the May 2007 VA examination report and the February 2008 treatment note were that the Veteran had or could expect to have difficulty hearing and understanding speech over television and at council meetings as well as conversational speech, especially when in the presence of background noise.  There is no indication that the degree of impairment caused by these functional effects is greater than that envisioned by the noncompensable schedular rating.  In any event, there is no indication that the bilateral hearing loss disability has markedly interfered with employment, as the Veteran indicated in his claim for a TDIU that he retired from his job as a quality inspector at IBM in August 1992 after surgery, and did not indicate that this surgery related to his bilateral hearing loss disability.  Moreover, there is no evidence of frequent hospitalization due to the bilateral hearing loss disability, or that the symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards.  Consequently, referral for consideration of an extraschedular evaluation for his bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Thus, the weight of the evidence is against a higher schedular or extraschedular rating for the Veteran's bilateral hearing loss disability.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment. Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

In this case, the Veteran's only service connected disability is his bilateral hearing loss disability rated noncompensable.  As noted, the Veteran indicated in his June 2005 claim form that he retired from his job at IBM in August 1992 due to surgery, and did not indicate that the surgery was related to his hearing loss or ears.  The Veteran also indicated that he had 4 years of high school.  Neither the Veteran nor his attorney have advanced an argument as to, or specifically described how, his bilateral hearing loss disability has rendered him unable to perform the physical and mental acts required by employment.  Neither the VA audiological treatment notes, the VA audiological examination reports, nor any other evidence, indicates that the Veteran's bilateral hearing loss disability renders him unable to secure and follow a substantially gainful occupation.  This evidence indicates only the above-noted functional impairment of difficulty hearing and understanding speech over television and at council meetings as well as conversational speech, especially when in the presence of background noise as due to his bilateral hearing loss disability.  As there is thus no indication that the Veteran's bilateral hearing loss has, or may, render him unemployable, the Veteran has not met his burden of submitting evidence in support of his claim, and a VA examination as to whether his bilateral hearing loss disability renders him unemployable is not warranted.  See 38 U.S.C.A. § 5107(a) ( a claimant has the responsibility to present and support a claim for VA benefits).  See also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).

Conclusion

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for a respiratory disability, tinnitus, and NHL, the claim for a higher rating for bilateral hearing loss disability, and the claim for a TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for a respiratory disability, to include bullous emphysema, status post lobectomy, is denied.

Entitlement to service connection for tinnitus is denied.

 Entitlement to service connection for NHL, to include as due to exposure to herbicides, is denied.

Entitlement to a compensable rating for bilateral hearing loss disability is denied. 

Entitlement to a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


